Case: 14-50367      Document: 00512894695         Page: 1    Date Filed: 01/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50367
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 8, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALLAN OCTAVIO ARIAS-RAMOS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-972-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Allan Octavio Arias-Ramos appeals the within-guidelines, 28-month
sentence imposed for his guilty plea conviction of illegal reentry. He contends
that his sentence is substantively unreasonable and greater than necessary to
satisfy the 18 U.S.C. § 3553(a) factors.
       We review the substantive reasonableness of the sentence for an abuse
of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Arias-Ramos’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50367    Document: 00512894695    Page: 2   Date Filed: 01/08/2015


                                No. 14-50367

arguments fail to rebut the presumption of reasonableness that we apply to his
within-guidelines sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008). The district court, who was “in a superior position to find facts and
judge their import under § 3553(a),” acknowledged Arias-Ramos’s mitigating
arguments but concluded that a sentence near the top of the guidelines range
was appropriate in light of his criminal history. Campos-Maldonado, 531 F.3d
at 339. We have rejected the argument that U.S.S.G. § 2L1.2’s double-counting
of a prior conviction in the calculation of a defendant’s offense level and
criminal history score necessarily render a sentence unreasonable. United
States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). We have also rejected
substantive reasonableness challenges based on the alleged lack of seriousness
of illegal reentry. United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir.
2008); United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
Finally, as Arias-Ramos concedes, his argument that the presumption of
reasonableness should not be applied to his sentence because § 2L1.2 lacks an
empirical basis is foreclosed. See Duarte, 569 F.3d at 530-31; United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                      2